DETAILED ACTION
Claims 1-5 and 12-15 (filed 05/18/2022) have been considered in this action.  Claims 1, 12, 14 and 15 have been amended.  Claims 6-11 and 16-17 have been canceled.  Claims 2-5 and 13 have been presented in the same format as previously provided.  

Response to Arguments
Applicant’s arguments, see page 9 paragraph 7, filed 05/18/2022, with respect to rejection of claims 1-5 and 12-13 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-5 and 12-13 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 1, filed 05/18/2022, with respect to rejection of claim 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 12 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 3, filed 05/18/2022, with respect to rejection of claims 1-5 and 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5 and 12-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough searching of the prior art, no individual reference or obvious combination of references has been found that rank a plurality of generated process patterns for making a product in accordance to a user-selected weighting between both a time to manufacture and a cost to manufacture the product wherein the ranking includes the product being made through process patterns that includes both additive manufacturing processes (deposits melted material) and subtractive manufacturing processes (removes material) within the same ranking.  This offers the obvious benefit of affording a user an easily digestible means of comparing additive and subtractive manufacturing processes in accordance to a user-desired balance between cost and time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116